IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45562

STATE OF IDAHO,                                  )    2018 Unpublished Opinion No. 458
                                                 )
        Plaintiff-Respondent,                    )    Filed: May 17, 2018
                                                 )
v.                                               )    Karel A. Lehrman, Clerk
                                                 )
CAMILLE LYNNETTE MEADOR,                         )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
        Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Boundary County. Hon. Fred M. Gibler, District Judge.

        Order relinquishing jurisdiction, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
        Camille Lynnette Meador pleaded guilty to felony possession of controlled substance,
I.C. § 37-2732(c)(1). The district court imposed a unified four-year sentence, with two years
determinate, suspended the sentence, and placed Meador on probation. Soon after, Meador
admitted to violating the terms of her probation and the district court continued Meador on
probation. Subsequently, Meador once again admitted to violating the terms of her probation
and the district court revoked probation and executed the underlying the sentence, but retained
jurisdiction. Meador did not complete the jurisdictional review program. The district court
relinquished jurisdiction. Meador appeals, claiming the district court erred by relinquishing
jurisdiction.

                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Meador
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction is affirmed.




                                                   2